Appeal from a judgment of the Supreme Court at a Trial Term, entered March 5, 1980 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, seeking to declare invalid the designating petition designating certain of the respondents as candidates for the positions of delegate and alternate delegate to the 1980 Republican Party National Convention from the 33rd Congressional District of the State of New York in the March 25, 1980 Primary Election. There must be an affirmance. When a notary public or commissioner of deeds signs a designating petition pursuant to section 6-132 of the Election Law, his signature and statements enjoy a presumption of regularity (Matter of Rittersporn v Sadowski, 48 NY2d 618). Assuming the affidavits of 30 individuals, whose signatures were taken by the witness Hunter, stating that they were not sworn when their signatures were taken, are sufficient to invalidate their own signatures, the affidavits would not be sufficient to overcome the presumption of regularity with regard to the remaining signatures taken by Hunter, for which no such affidavits were submitted. Judgment affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Casey, JJ., concur.